Citation Nr: 1035004	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  95-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970 
and from November 1990 to August 1992.  He also had service in 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That decision, in pertinent part, granted 
service connection for mechanical low back pain and assigned a 10 
percent disability evaluation effective from August 13, 1992.

The Board remanded the case for further development in February 
2007 and October 2008, which included requesting additional 
treatment records and affording the Veteran an additional VA 
examination.  That development was completed, and the case has 
since been returned to the Board for appellate review.

A hearing was held on June 19, 2006, in Montgomery, Alabama , 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's mechanical low back pain was not productive of 
moderate limitation of motion; a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; or, moderate intervertebral 
disc disease with recurring attacks.

3.  The Veteran's mechanical low back pain is not productive of 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 weeks; forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees.

4.  The Veteran does not have a separate neurological disability 
distinct from his mechanical low back pain.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for mechanical low back pain have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295, 5235-5243 
(1992-2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in July 1993.  Nevertheless, the RO did send the 
Veteran letters in July 2002, December 2003, February 2004, March 
2006, February 2007, and November 2008, which did meet the 
notification requirements.  The Board also finds that any defect 
with respect to the timing of the notice requirement was harmless 
error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claim for a higher initial evaluation was readjudicated 
in supplemental statements of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices, 
and he has taken full advantage of these opportunities, 
testifying at a hearing before the Board and submitting evidence 
and argument.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial to 
the claimant.

In this case, the Veteran was sent letters that notified him 
that, to substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Specifically, he was informed in the July 2002, 
December 2003, and February 2004 letters that the evidence must 
show that his service-connected disability has worsened.  The 
notice letters also provided examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing his entitlement to 
increased compensation.  In this regard, the March 2006, February 
2007, and November 2008 letters indicated that such evidence 
could include information about ongoing treatment, Social 
Security determinations, statements from employers, and 
statements discussing his disability symptoms from people who 
have witnessed how they affect him.  The March 2006, February 
2007, and November 2008 letters also informed him that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and the impact of the condition and 
symptoms on his employment and daily life.  Those letters further 
explained how effective dates are determined.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the July 2002, December 2003, and February 2004 
letters indicated that reasonable efforts would be made to help 
him obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a decision on 
his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the July 
2002, December 2003, and February 2004 letters notified the 
Veteran that he must provide enough information about his records 
so that they could be requested from the agency or person that 
has them.  The July 2002 and November 2008 letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the July 2002, December 2003, and February 2004 letters 
stated that it was his responsibility to ensure that VA receives 
all requested records that are not in the possession of a Federal 
department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He was also provided the opportunity 
to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in November 
1992, March 1995, November 1996, June 2002, April 2008, and June 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the June 2009 VA 
examination obtained in this case is adequate, as it is 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination, and 
fully addresses the rating criteria that are relevant to rating 
the disability in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted. 
VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c)(4).

The Board does observe the June 2009 VA examiner's statement that 
the Veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  The claims file does not contain 
the decision to grant benefits and the records upon which that 
decision was based.  Where there has been a determination that 
the veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims. See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, it was specifically noted that the award of SSA 
benefits was based on the Veteran's posttraumatic stress disorder 
(PTSD).  Moreover, the Veteran and his representative have not 
alleged that the SSA records are relevant to his current claim.  
As such, the Board finds that such records are not germane to the 
issue on appeal and that to remand for such records would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
Moreover, the Federal Circuit has held that where VA has been 
informed that the Veteran is on SSA for an unrelated disability, 
VA's duty to assist does not require review of the entire SSA 
record. See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 
2010).  Accordingly, the Board finds that the SSA records are not 
relevant to the current appeal and that VA is under no duty to 
obtain the records. 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  The Board concludes the Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. Washington 
v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased 
disability rating for a disability for which service connection 
was in effect before he filed the claim for increase, the present 
level of the veteran's disability is the primary concern, and 
past medical reports should not be given precedence over current 
medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).  However, where VA's adjudication of the claim for 
increase is lengthy and factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
which would warrant different ratings, different or "staged" 
ratings may be assigned for such different periods of time. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45. Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

The Veteran's service-connected mechanical low back pain is 
currently assigned a 10 percent disability evaluation effective 
from August 13, 1992, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  He was previously evaluated under Diagnostic Code 
5295.  In this regard, the Board notes that during the pendency 
of this appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which became effective September 23, 2002.  VA 
subsequently amended the rating schedule again for evaluating 
disabilities of the spine, contained in 38 C.F.R. § 4.71a, which 
became effective on September 26, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified at 
newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained in 
38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 23, 
2002, and September 26, 2003, neither the RO nor the Board could 
apply the revised rating schedule.

The Veteran was notified of these regulation changes and of the 
pertinent rating criteria in the SSOCs.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  See 
Bernard, 4 Vet. App. at 393-94.

Under Diagnostic Code 5295, a 10 percent disability evaluation 
was assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was contemplated for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.

Diagnostic Code 5292 also provided for the evaluation of 
limitation of motion of the lumbar spine.  A 10 percent 
disability evaluation was contemplated for slight limitation of 
motion.  When such limitation of motion was moderate, a 20 
percent rating was warranted. 

Under Diagnostic Code 5293, a 10 percent disability evaluation 
was assigned for mild intervertebral disc syndrome.  A 20 percent 
disability evaluation was warranted for moderate intervertebral 
disc disease with recurring attacks.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 23, 
2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or postoperatively) 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher evaluation.  
A 10 percent disability evaluation is contemplated for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 weeks.  A 20 
percent disability evaluation is assigned for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 weeks. See Amendment to Part 
4, Schedule for Rating Disabilities, Effective September 23, 
2002; 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
When evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes. Id. 
Note (2).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and Injuries of 
the Spine and a Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes. See 68 Fed. Reg. 166, 51454-
51458 (August 27, 2003).  Diagnostic Code 5237 indicates that 
lumbosacral or cervical strain should be evaluated under the 
General Rating Formula for Disease and Injuries to the Spine.  
Note 6 further provides that the thoracolumbar and cervical spine 
segments should be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  The thoracolumbar segment of the spine 
includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 10 percent disability 
evaluation is assigned when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability evaluation is warranted when 
there is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2009).

Further, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion range of motion of 
the thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008). See also 
38 C.F.R. § 4.71a, Plate V (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
mechanical low back pain.  The medical evidence of record does 
not show him to have had a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The November 1992 VA 
examination did indicate that the Veteran had periodic spasms. 
However, there is simply no evidence documenting loss of lateral 
spine motion.   The only decreased motion noted at the November 
1992 VA examination involved the Veteran's right ankle, and the 
March 1995 VA examination found his musculoskeletal system to be 
normal, with the exception of unrelated symptomatology pertaining 
to his foot.  The November 1996 VA examiner did comment that 
there was decreased range of motion, but there was no indication 
as to whether that included lateral spine motion.  In addition, 
the June 2002 VA examiner provided the degrees of flexion and 
extension, but he did not indicate whether there was loss of 
lateral flexion or rotation.  Moreover, as will be discussed 
below, a physical examination dated in October 2005 later 
confirmed that the Veteran had a normal range of motion of the 
lumbar spine.  Thus, there is no evidence showing that the 
Veteran had any loss of lateral spine motion.  As such, a 20 
percent evaluation is not warranted under Diagnostic Code 5295.

In addition, the Veteran did not have moderate limitation of 
motion of the lumbar spine.  The November 1996 VA examination 
documented him as having decreased range of motion secondary to a 
fall, and the examiner indicated that he was severely limited as 
far as any bending, lifting, and prolonged standing.  However, 
the range of motion of the spine was not provided in degrees, and 
the examiner did not comment on the extent of the decreased 
motion itself.  Thus, it is unclear as to whether the Veteran's 
extension, lateral flexion, or lateral rotation were limited.  
Moreover, the June 2002 VA examiner indicated that the Veteran 
had normal flexion of the lumbosacral spine from -20 degrees to 
+80 degrees.  Indeed, as will be discussed below, subsequent 
physical examinations also revealed a normal range of motion.  

The Board notes that, as of 2002, there was no specific measure 
of the range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  However, 
range of motion measurements were added with the September 2003 
change in regulations. See Plate V, 38 C.F.R. § 4.71a (2004).  
While the substantive change in regulations from September 2003 
cannot be used to evaluate the Veteran's level of disability 
prior to the change, the range of motion measurements from Plate 
V are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the earlier 
rating criteria -"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward flexion 
is 90 degrees, backward extension is to 30 degrees, left and 
right lateral flexion is to 30 degrees, and left and right 
rotation is to 30 degrees. See 38 C.F.R. § 4.71a, Plate V (2009).  
Thus, based on the foregoing range of motion findings, the 
criteria for a higher initial evaluation under Diagnostic Code 
5292 have not been met.  

Similarly, the Veteran has not been shown to have had moderate 
intervertebral disc disease with recurring attacks.  VA medical 
records dated in April 1996 documented him as having low back 
pain with shooting pains to his right leg.  Private medical 
records dated in June 1998 also documented him as having back 
pain radiating down his left leg and positive straight leg 
raising, and it was noted that medication had provided some mild 
relief.  Nevertheless, in April 1999, the Veteran denied having 
any symptomatology other than pain exacerbated by movement.  
Moreover, the June 2002 VA examiner noted that x-rays obtained in 
1999 had only revealed minimal degenerative disease.  The Veteran 
denied having any symptoms of radiculopathy, and a physical 
examination did not reveal point tenderness.  His reflexes were 
also considered normal.  The examiner diagnosed the Veteran with 
mild degenerative joint disease.  As such, it cannot be said that 
the Veteran had moderate intervertebral disc disease or recurring 
attacks.  Thus, the Veteran is not entitled to an initial 
evaluation in excess of 10 percent under the old version of 
Diagnostic 5293.

Moreover, when the evidence of record is considered under the 
revised rating criteria of Diagnostic Code 5293 effective 
September 23, 2002, the Board also finds that the Veteran is not 
entitled to an initial evaluation in excess of 10 percent for his 
service-connected back disability.  The medical evidence of 
record does not reveal incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  As previously 
noted, an incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1. 
In this case, there are no treatment records associated with the 
claims file indicating that the Veteran was prescribed two or 
more weeks of bed rest by any physician for his back.  In fact, 
the June 2009 VA examiner indicated that there were no 
incapacitating episodes of spine disease.  As such, the Veteran 
has not met the criteria for an initial evaluation in excess of 
10 percent under the rating criteria in effect as of September 
23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, the 
Board also finds that a higher initial evaluation is not 
warranted for the Veteran's mechanical low back pain.  The 
medical evidence does not show him to have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees.  In this regard, VA 
medical records dated in October 2005 documented him as having a 
normal range of motion of the lumbar spine with minimal pain on 
testing, and the April 2008 VA examination revealed 30 degrees of 
extension and 80 degrees of flexion. The June 2009 VA examiner 
also indicated that the Veteran had flexion to 65 degrees, 
extension to 15 degrees, and left and right lateral flexion and 
rotation to 20 degrees.   

In addition, the evidence does not indicate that the Veteran has 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The April 2008 VA examination 
did not reveal any spasms or tenderness in the paraspinal 
musculature, and he had normal lordosis.  The Veteran did report 
having spasms at the June 2009 VA examination, and he had an 
antalgic gait requiring the use of a case as well as guarding.  
However, a physical examination did not reveal any spasms, and 
the examiner observed that the Veteran had a normal posture 
without gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, and reverse lordosis.  Indeed, she 
specifically commented that muscle spasm, localized tenderness, 
and guarding were not severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  Therefore, the Board 
finds that the Veteran has not met the criteria for an initial 
evaluation in excess of 10 percent under the revised rating 
criteria. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from his 
mechanical low back pain.  The medical evidence of record does 
not identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  In 
fact, the April 2008 VA examiner noted that the Veteran could 
heel and toe walk and that there was no straight leg raising pain 
or sciatic tension signs.  The Veteran's reflexes were 1+ in all 
areas, and his motor and sensory function was entirely within 
normal limits.  In addition, the Veteran told the June 2009 VA 
examiner that he did not have any urinary incontinence, urgency, 
retention requiring catheterization, frequency, or nocturia.  Nor 
did he report having fecal incontinence, obstipation, erectile 
dysfunction, numbness, leg or foot weakness, falls, unsteadiness, 
and numbness or tingling in the lower extremities.  He did 
reportedly have paresthesias.  Nevertheless, the examiner stated 
that the Veteran did not have any identifiable or separate 
neurological component.  In this regard, she specifically noted 
that the Veteran denied having any numbness or tingling in his 
lower extremities and that he did not have any radiation of back 
pain except in his mid back.  She further observed that the 
Veteran's history and the clinical neurological assessment were 
negative for any signs of radiculopathy.  Therefore, the Board 
concludes that the Veteran does not suffer from additional 
neurological deficiency so as to warrant a separate disability 
rating under the diagnostic codes pertinent to rating 
neurological disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions.  
However, the effect of the pain in the Veteran's lumbar spine is 
contemplated in the currently assigned 10 percent disability 
evaluation.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.   In fact, the April 
2008 VA examiner commented that there was no increased limitation 
of motion due to weakness, fatigability, or incoordination and 
that repetitive use was not a problem.  He also observed that the 
Veteran reported having progressively increasing lower back pain, 
but stated that there was no evidence of it on examination.  In 
addition, the June 2009 VA examiner commented that there were no 
flare-ups of the spinal condition.  She did note that there was 
objective evidence of pain following repetitive motion, but she 
also stated that there were no additional limitations after three 
repetitions of range of motion.  Therefore, the Board finds that 
the preponderance of the evidence is against a higher initial 
evaluation for the Veteran' mechanical low back pain.

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  In this case, the Board notes that the Veteran is 
unemployed and has been granted a total evaluation based upon 
individual unemployability due to service-connected disabilities.  
However, there has been no showing that the Veteran's service-
connected mechanical low back pain alone has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  

The Veteran was hospitalized following a motor vehicle accident 
in September 2005 at which time he had complaints of back pain, 
but the evidence is negative for frequent hospitalizations for 
back pain.  Similarly, the June 2009 VA examiner indicated that 
the Veteran was unemployed, but also noted that he was receiving 
SSA disability benefits due to his PTSD.  Indeed, the examiner 
commented that the mechanical low back pain only had a mild 
effect on the Veteran's ability to travel and a moderate effect 
on his chores and exercise and further described his degenerative 
disc disease as being mild.  A September 2002 letter from a 
private physician further indicated that the Veteran had multiple 
disorders preventing him from performing his work.  As such, the 
evidence does not indicate that his service-connected back 
disability alone has resulted in frequent hospitalization or 
marked interference with employment.  

Moreover, there is no indication that the Veteran's mechanical 
low back pain otherwise renders impractical the application of 
the regular schedular standards utilized to evaluate the severity 
of his disability.  In this regard, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  In 
this case, the Board finds that the rating criteria used to 
evaluate the Veteran's back disability reasonably describe his 
disability level and symptomatology.  Such impairment is already 
contemplated under the schedular rating.  Indeed, as discussed 
above, the rating criteria specifically require consideration of 
muscle spasms, abnormal gait, range of motion, incapacitating 
episodes, neurological symptoms, and pain.  The Veteran has not 
been shown to have symptoms not already contemplated by the 
rating schedule.  Therefore, the Board finds that the record does 
not reflect that the Veteran's back disability is so exceptional 
or unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  

In the absence of these factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for mechanical low 
back pain is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


